DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, corresponding to claims 1-12, 14 and 15 in the reply filed on November 7, 2022 is acknowledged.  
The traversal is on the ground(s) that: 
Solfa (U.S. Publication No. 2014/0065014) does not disclose the shared technical feature, and in particular, the final two limitations.  
This is not found persuasive because: 
The Applicant does not particularly disclose or specify the final two limitations in question, and further does not elaborate as to how Solfa does not disclose said final two limitations.  Nonetheless, it is noted by the Examiner that claim 13 is directed to an apparatus, and a control unit adapted to form initial values for an optimization from the actual media temperatures of the treatment zones, and to determine target media temperatures by means of a prediction model for determining the expected degree of pasteurization with the optimization such that at least a minimum degree of pasteurization of the containers is achieved, which is disclosed by Solfa in paragraphs 47 and 51-56).  
As such, the requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitation “means of a prediction model” has been interpreted under 35 U.S.C. 112(f), because it uses a non-structural term “means of a prediction model” coupled with functional language “for determining an expected degree of pasteurisation” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
However, a review of the specification does not show the corresponding structure described in the specification for the 35 U.S.C. 112(f) paragraph limitation of means of a prediction model. As such, the 35 U.S.C. 112(b) rejection exists as set forth below.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, the claim limitation “means of a prediction model” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For clarity, claims 2-12, 14 & 15 are rejected merely due to their dependency from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panella (European Patent Application No. EP 1 972 210 A1).
Panella discloses a method for operating a tunnel pasteuriser with a plurality of sequentially successive treatment zones, wherein containers with a product packed therein are transported by means of a conveying device through the treatment zones and are heated with treatment media having different actual media temperatures, are pasteurized (paragraph 1), wherein the actual media temperatures are detected by a control unit and compared with predetermined target media temperatures (paragraphs 26 and 29), and wherein heating and/or cooling devices are controlled based on the comparison (paragraph 33); 
Wherein during treatment of the containers;
Initial values for an optimisation are formed from the actual media temperatures of the treatment zones (paragraphs 26 and 27), and the target media temperatures are determined by means of a prediction model for determining an expected degree of pasteurisation with the optimisation such that at least a minimum degree of pasteurisation of the containers is achieved (paragraphs 40-47).

Regarding claims 3 & 4, Panella also discloses that a momentary degree of pasteurisation per container row is determined and then summed up to determine the expected degree of pasteurization (paragraphs 27-29), and wherein for the treatment zones in each case the momentary degree of pasteurisation per container row is determined taking into account a corresponding actual media temperature of the treatment zone and at least one heat transfer parameter of a corresponding treatment medium of the treatment zone to the containers (paragraphs 18, 19 and 26).

Corresponding to claim 5, Panella further discloses that during the optimisation of the target media temperatures the actual media temperatures are permuted by at least one change value to determine a gradient of the expected degree of pasteurisation via the prediction model (paragraphs 29, 30 and 32).

With respect to claim 6, Panella continues to disclose that the target media temperature is optimized in such a way that a maximum product temperature is not exceeded (paragraphs 3-6 and 65).
Concerning claim 7, Panella further discloses that the target media temperatures are optimized in such a way that a maximum temperature jump between two adjacent treatment zones is not exceeded (paragraph 65).

Regarding claim 8, the reference also discloses that the target media temperatures are optimised in such a way that a maximum energy and/or resource consumption during the treatment of the containers is minimized (paragraph 97).

With respect to claim 12, Panella continues to disclose that the target media temperatures are optimized in such a way that one or more pasteurization units’ values are not exceeded (paragraphs 9 and 23-33).

Concerning claim 14, Panella further discloses that after pasteurization, the containers with the product packed therein are then cooled again (paragraph 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Panella (European Patent Application No. EP 1 972 210 A1).
	Panella is relied upon as set forth above.  While the reference continues to disclose that the optimization takes place over at least two of the treatment zones (paragraphs 23-25), Panella does not appear to disclose that the optimization takes place simultaneously.  Nonetheless, in In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) the courts held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See MPEP 2144.04 (IV) C).  As such, running the optimization between two treatment zones either sequentially or simultaneously does not create a patentable distinction over Panella.  Thus, claim 2 is not patentable over the reference of Panella.

Allowable Subject Matter
Should the Applicant overcome the 35 U.S.C. 112(b) rejection noted above, then claims 9-11 and 15 would be merely objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Solfa (U.S. Publication No. 2014/0065014) discloses a method for operating a tunnel pasteurizer (Abstract; Figures 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799